                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT JOHN WALLING,                            )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )          Case No. CIV-17-884-G
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of Social Security,                )
                                                )
       Defendant.                               )

                                           ORDER

       On February 25, 2019, the Court entered an Opinion and Order and a Judgment

reversing the decision of the Acting Commissioner and remanding this case for further

proceedings. See Doc. Nos. 28, 29. Plaintiff Robert John Walling now requests an award

of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. See Pl.’s

Mot. Att’y Fees (Doc. No. 30). Defendant has filed no objection to Plaintiff’s request

within the time allowed. See LCvR 54.2.

       Having considered Plaintiff’s unopposed request and the relevant record, the Court

finds that: (1) Plaintiff “is a ‘prevailing party’; (2) the position of the United States was not

‘substantially justified’; and (3) there are no special circumstances that make an award of

fees unjust” in this case. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007)

(quoting 28 U.S.C. § 2412(d)(1)(A)). The Court therefore GRANTS Plaintiff’s request

(Doc. No. 30) and awards fees in the amount of $4093.70, with said amount to be paid

directly to Plaintiff and sent in care of Gayle L. Troutman, 1350 S. Boulder, Tulsa,

Oklahoma, 74119. If attorney’s fees are also awarded under 42 U.S.C. § 406(b), Plaintiff’s
counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d

575, 580 (10th Cir. 1986).

      IT IS SO ORDERED this 19th day of April, 2019.




                                            2
